Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 1 of 97 PageID #:
                                  46338




                   EXHIBIT 2
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 2 of 97 PageID #:
                                  46339
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 3 of 97 PageID #:
                                  46340
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 4 of 97 PageID #:
                                  46341
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 5 of 97 PageID #:
                                  46342
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 6 of 97 PageID #:
                                  46343
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 7 of 97 PageID #:
                                  46344
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 8 of 97 PageID #:
                                  46345
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 9 of 97 PageID #:
                                  46346
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 10 of 97 PageID #:
                                   46347
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 11 of 97 PageID #:
                                   46348
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 12 of 97 PageID #:
                                   46349
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 13 of 97 PageID #:
                                   46350
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 14 of 97 PageID #:
                                   46351
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 15 of 97 PageID #:
                                   46352
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 16 of 97 PageID #:
                                   46353
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 17 of 97 PageID #:
                                   46354
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 18 of 97 PageID #:
                                   46355
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 19 of 97 PageID #:
                                   46356
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 20 of 97 PageID #:
                                   46357
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 21 of 97 PageID #:
                                   46358
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 22 of 97 PageID #:
                                   46359
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 23 of 97 PageID #:
                                   46360
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 24 of 97 PageID #:
                                   46361
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 25 of 97 PageID #:
                                   46362
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 26 of 97 PageID #:
                                   46363
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 27 of 97 PageID #:
                                   46364
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 28 of 97 PageID #:
                                   46365
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 29 of 97 PageID #:
                                   46366
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 30 of 97 PageID #:
                                   46367
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 31 of 97 PageID #:
                                   46368
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 32 of 97 PageID #:
                                   46369
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 33 of 97 PageID #:
                                   46370
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 34 of 97 PageID #:
                                   46371
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 35 of 97 PageID #:
                                   46372
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 36 of 97 PageID #:
                                   46373
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 37 of 97 PageID #:
                                   46374
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 38 of 97 PageID #:
                                   46375
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 39 of 97 PageID #:
                                   46376
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 40 of 97 PageID #:
                                   46377
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 41 of 97 PageID #:
                                   46378
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 42 of 97 PageID #:
                                   46379
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 43 of 97 PageID #:
                                   46380
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 44 of 97 PageID #:
                                   46381
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 45 of 97 PageID #:
                                   46382
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 46 of 97 PageID #:
                                   46383
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 47 of 97 PageID #:
                                   46384
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 48 of 97 PageID #:
                                   46385
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 49 of 97 PageID #:
                                   46386
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 50 of 97 PageID #:
                                   46387
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 51 of 97 PageID #:
                                   46388
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 52 of 97 PageID #:
                                   46389
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 53 of 97 PageID #:
                                   46390
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 54 of 97 PageID #:
                                   46391
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 55 of 97 PageID #:
                                   46392
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 56 of 97 PageID #:
                                   46393
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 57 of 97 PageID #:
                                   46394
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 58 of 97 PageID #:
                                   46395
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 59 of 97 PageID #:
                                   46396
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 60 of 97 PageID #:
                                   46397
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 61 of 97 PageID #:
                                   46398
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 62 of 97 PageID #:
                                   46399
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 63 of 97 PageID #:
                                   46400
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 64 of 97 PageID #:
                                   46401
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 65 of 97 PageID #:
                                   46402
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 66 of 97 PageID #:
                                   46403
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 67 of 97 PageID #:
                                   46404
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 68 of 97 PageID #:
                                   46405
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 69 of 97 PageID #:
                                   46406
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 70 of 97 PageID #:
                                   46407
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 71 of 97 PageID #:
                                   46408
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 72 of 97 PageID #:
                                   46409
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 73 of 97 PageID #:
                                   46410
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 74 of 97 PageID #:
                                   46411
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 75 of 97 PageID #:
                                   46412
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 76 of 97 PageID #:
                                   46413
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 77 of 97 PageID #:
                                   46414
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 78 of 97 PageID #:
                                   46415
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 79 of 97 PageID #:
                                   46416
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 80 of 97 PageID #:
                                   46417
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 81 of 97 PageID #:
                                   46418
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 82 of 97 PageID #:
                                   46419
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 83 of 97 PageID #:
                                   46420
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 84 of 97 PageID #:
                                   46421
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 85 of 97 PageID #:
                                   46422
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 86 of 97 PageID #:
                                   46423
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 87 of 97 PageID #:
                                   46424
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 88 of 97 PageID #:
                                   46425
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 89 of 97 PageID #:
                                   46426
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 90 of 97 PageID #:
                                   46427
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 91 of 97 PageID #:
                                   46428
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 92 of 97 PageID #:
                                   46429
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 93 of 97 PageID #:
                                   46430
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 94 of 97 PageID #:
                                   46431
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 95 of 97 PageID #:
                                   46432
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 96 of 97 PageID #:
                                   46433
Case 2:15-cv-01366-JRG-RSP Document 637-2 Filed 07/06/21 Page 97 of 97 PageID #:
                                   46434
